DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.

Election/Restrictions
Independent claims 1 and 3 are allowable. The restriction requirement as set forth in the Office action mailed on 10/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 14-15, 18-19 and 24-30, which are directed to alternative embodiments and distinct inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art does not teach or suggest a multilayer wiring board comprising: a first and second insulating layer directly bonded together; the first and second insulating layers having via conductors; a conductive bonding layer that bonds the via conductors to each other, the via conductors directly bonded to the bonding layer; a conductivity of the bonding layer is lower than that of the via conductors; a relationship a1>b1 is satisfied, a1 is the maximum diameter in a plan view of the bonding layer and b1 is a maximum diameter in a plan view of the via conductors at the interface with the bonding layer; and the via conductors have a metal content of about 99 wt% or more; in combination with all other features claimed.


The following is an examiner’s statement of reasons for allowance of claim 3:
The prior art does not teach or suggest a multilayer wiring board comprising: a first insulating layer with a conductive wiring layer thereon; a third insulating layer having a via conductor therein directly bonded on the first insulating layer and the conductive wiring layer; a conductive bonding layer bonding the conductive wiring layer to the via conductor; the conductivity of the bonding layer is lower than the via conductor; a dimension of the bonding layer is smaller than a dimension of the conductive wiring layer in a direction perpendicular to a stacking direction of the insulating layers; relationship a2>b2 is satisfied, a2 is the maximum diameter in a plan view of the bonding layer and b2 is a maximum diameter in a plan view of the via conductor at the interface with the bonding layer; and the via conductors have a metal content of about 99 wt% or more; in combination with all other features claimed.
Regarding claims 4 and 16-19, these claims are allowed based on their dependence on the allowable independent claim 3 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847